Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21, 25-31, 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,962,945. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
US Patent No. 10,962,945
21.  A building system of a building comprising one or more storage devices storing instructions thereon that, when executed by one or more processors, cause the one or more processors to:

store an entity database in the one or more storage devices, 
the entity database including object entities representing at least one of devices, people, spaces, or events, and 




data entities representing data associated with at least one of the devices, people, spaces, or events, and 


relational objects indicating semantic relationships between the object entities and the data entities;






cause the entity database to store the IT data and the OT data by modifying the entity database by updating existing information of the entity database or adding information to the entity database.







25.  The building system of Claim 21, wherein the instructions cause the one or more processors to create a new object entity in the entity database or update an existing object entity in the entity database using the IT data and the OT data, the new object entity or the existing object entity related to one or more first attributes having values derived from the IT data and one or more second attributes having values derived from the OT data.






26.  The building system of Claim 21, wherein: the IT data describes one or more characteristics of the devices, people, or spaces, the one or more characteristics being static or changing at a first rate; and the OT data describes one or more states or conditions of the devices, people, or spaces, the one or more states or conditions being dynamic or changing at a second rate faster than the first rate.







wherein the software defined gateway is configured to use different communications protocols to communicate with the one or more data sources, the different communications protocols comprising at least one of BACnet, Modbus, LonTalk, SQL, JMS, AMQP, MQTT, FTP, or HTTP.



28. The building system of Claim 21, wherein the one or more data sources comprise at least two of internet of things (IoT) devices, building equipment, a weather service, a news service, a document service, a human resources service, a billing service, or a media service.






29.  The building system of Claim 21, wherein the OT data comprises event data received in real-time from building equipment installed within the building, the building equipment comprising at least one of a chiller, a boiler, a sensor, a cooling tower, and air handling unit, a rooftop unit, a variable air volume unit, lighting equipment, security equipment, or fire detection equipment.




30. The building system of Claim 21, wherein the OT data comprise data samples collected from building equipment devices comprising at least one of sensors, actuators, electronics, vehicles, or home appliances.









store an digital twin1 in the one or more storage devices, the digital twin including 











object entities representing at least one of devices, people, spaces, or events, and data entities representing data associated with at least one of the devices, people, spaces, or events, and relational objects indicating semantic relationships between the object entities and the data entities;






receive information technology (IT) data and operational technology (OT) data from one or more data sources; and
















cause the digital twin to store the IT data and the OT data by modifying the digital twin by updating existing information of the digital twin or adding information to the digital twin.




building management system comprising: 

an entity database storing a plurality of interconnected smart entities, the plurality of interconnected smart entities comprising: object entities representing a plurality of devices of building equipment, people within a building, or spaces within the building; and
 
data entities representing data associated with the plurality of devices of building equipment, people within the building, or spaces within the building, the plurality of interconnected smart entities being interconnected by relational objects indicating semantic relationships between the object entities and the data entities; a software defined gateway configured to receive information technology (IT) data and operational technology (OT) data from a plurality of different data sources, 

an entity service configured to create a new smart entity in the entity database or update an existing smart entity in the entity database using the IT data and the OT data, the new smart entity or the existing smart entity comprising one or more first attributes having values derived from the IT data and one or more second attributes having values derived from the OT data.

an entity service configured to create a new smart entity in the entity database or update an existing smart entity in the entity database using the IT data and the OT data, the new smart entity or the existing smart entity comprising one or more first attributes having values derived from the IT data and one or more second attributes having values derived from the OT data.


1. wherein: the IT data describe one or more characteristics of the plurality of devices of building equipment, people within the building, or spaces within the building, the one or more characteristics being static or changing at a first rate; and the OT data describe one or more states or conditions of the plurality of devices of building equipment, people within the building, or spaces within the building, the one or more states or conditions being dynamic or changing at a second rate faster than the first rate; and 

wherein the software defined gateway is configured to use a different communications protocol to communicate with each of the plurality of different data sources, the communication protocols comprising at least one of BACnet, Modbus, LonTalk, SQL, JMS, AMQP, MQTT, FTP, or HTTP.


3. The building management system of claim 1, wherein the plurality of different data sources comprise at least two of internet of things (loT) devices, building equipment, a weather service, a news service, a document service, or a media service.



5. The building management system of claim 1, wherein the OT data comprise event data received in real-time from building equipment installed within the building, the building equipment comprising at least one of a chiller, a boiler, a sensor, a cooling tower, and air handling unit, a rooftop unit, a variable air volume unit, lighting equipment, security equipment, or fire detection equipment.

6. The building management system of claim 1, wherein the OT data comprise data samples collected from building equipment devices comprising at least one of sensors, actuators, electronics, vehicles, or home appliances.




an entity database storing a plurality of interconnected smart entities, the plurality of interconnected smart entities comprising: 




object entities representing a plurality of devices of building equipment, people within a building, or spaces within the building; and data entities representing data associated with the plurality of devices of building equipment, people within the building, or spaces within the building, the plurality of interconnected smart entities being interconnected by relational objects indicating semantic relationships between the object entities and the data entities; 
a software defined gateway configured to receive information technology (IT) data and operational technology (OT) data from a plurality of different data sources, 
wherein: the IT data describe one or more characteristics of the plurality of devices of building equipment, people within the building, or spaces within the building, the one or more characteristics being static or changing at a first rate; and the OT data describe one or more states or conditions of the plurality of devices of building equipment, people within the building, or spaces within the building, the one or more states or conditions being dynamic or changing at a second rate faster than the first rate; and 
an entity service configured to create a new smart entity in the entity database or update an existing smart entity in the entity database using the IT data and the OT data, the new smart entity or the existing smart entity comprising one or more first attributes having values derived from the IT data and one or more second attributes having values derived from the OT data.


Note: 
The “digital twin” in the instant application is equated as a “smart entity” of the patent.

Claim 31 of the instant application recites similar limitations as claim 21 and is subject to obvious double patent rejection requirements as shown above.

Claim 35 of the instant application recites similar limitations as claim 25 and is subject to obvious double patent rejection requirements as shown above.

Claim 36 of the instant application recites similar limitations as claim 26 and is subject to obvious double patent rejection requirements as shown above.

Claim 37 of the instant application recites similar limitations as claim 27 and is subject to obvious double patent rejection requirements as shown above.

Claim 38 of the instant application recites similar limitations as claim 28 and is subject to obvious double patent rejection requirements as shown above.

Claim 39 of the instant application recites similar limitations as claim 29 and is subject to obvious double patent rejection requirements as shown above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claim 40, it is unclear to the limitations of “cause the digital twin to store the IT data and the OT data by modifying the digital twin” as the limitations above recite, “store an digital twin in the one or more storage devices”  It is unclear because when reading the claims in context suggests that the “digital twin” (smart entity) is data stored on the storage device and comprise the object entity and the data entity, as claimed.  Examiner suggests a claim amendment “cause the storage device to store the IT data and the OT data by modifying the digital twin”. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Please see the arguments / remarks for the parent application no. 16/142720 filed on . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454